Exhibit 10.3

 



Protocol No.: UCI 14-25 Plasma Exosome Concentration in Cancer Patients
Undergoing Treatment

 

Protocol Target Accrual:
45                                                                              PI:
Edward Nelson, MD

Short Title: Plasma Exosome Concentration in Cancer Patients Undergoing
Treatment

 

Startup Charges

Event Negotiated Charge     Protocol Set-Up & Administration Fees (Feasibility,
Budget, Medicare Cost Coverage, IRB Application/Doc Prep, IRB Institutional
Review Fee, Annual CRC Administrative Fees, and Study Supplies)

15,105.00    

 

Subtotal:   15,105.00  Overhead Charges @ 0.0%:   0.00  Indirect Costs @ 26.0%: 
 3,927.30  Total Startup Charges:   19,032.30 

 

Per Subject Visit Charges (Items include 26.0% indirect charges)

 

# occurances Event # of Subjects Visit Reimbursement 1 Phlebotomy 45 84.00 1
Cancer Center Data Management 45 1,497.00 1 Study Oversight, Coordination, and
Biostatistics 45 1,778.00   Total Subject Charges (Maximum)   3,359.00

 

Direct Cost Subtotal for (1) Subjects:   2,665.87  Indirect Costs @ 26.0%: 
 693.13  Total Per Subject Charges for (1) Subjects   3,359.00  Total Per
Subject Charges for (45) Subjects   151,155.00 

 

Protocol Related Variable Passthrough Charges (Items include 26.0% indirect
charges)

 

Event   Negotiated Charge  Protocol Annual Renewal Prep Fee (Payment triggered
at IRB renewal. Includes study project management outside visit activities for
sponsor site visits, IRB renewal prep, bill reconciliation, OnCore managment,
SAE reporting, IRB modifications, close out and storage, etc.)   7,000.00  IRB
Committee Renewal Review Fee   1,039.50  Consent Translation (Pass through cost,
based on language and length of document)   TBD  Other Tests/Procedures not
included above   TBD 

 



 

